Filed 9/26/22 P. v. Mbugua CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

  THE PEOPLE,                                                         B314153

           Plaintiff and Respondent,                                  (Los Angeles County
                                                                      Super. Ct. No. A774712)
           v.

  JOHN MBUGUA,

           Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Eleanor Hunter, Judge. Affirmed.
      Christopher Lionel Haberman, under appointment by the
Court of Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Paul M. Roadarmel, Jr., and Steven D.
Matthews, Deputy Attorneys General, for Plaintiff and
Respondent.
                    _________________________
       Decades ago, John Mbugua pled guilty to forcible rape.
Facing deportation because of that conviction, Mbugua moved to
vacate his conviction under Penal Code 1 section 1473.7, claiming
that when he entered the plea, he was not asked whether he
understood the immigration consequences of it and was not
advised mandatory deportation was a consequence of it. He
further claimed that these alleged errors prejudiced him. The
trial court rejected these contentions, and so do we. Accordingly,
we affirm the order denying the motion.
                        BACKGROUND
I.    Mbugua’s guilty plea
       The trial court summarized the facts underlying Mbugua’s
crime as follows. Someone shot the victim and pushed her out of
a car.2 Mbugua happened upon the already wounded victim and
raped her. Police officers caught Mbugua in the act, and he first
told them she was his wife and then said she was a prostitute.
       In 1986, Mbugua pled guilty to forcible rape. (§ 261,
subd. (2).) Counsel represented Mbugua. At the plea hearing,
the prosecutor gave the advisements, asking Mbugua if he
understood the charge and if he wanted to plead guilty to it. As
to each question, Mbugua said he understood. But when asked if
he understood his right to a jury trial, Mbugua said he did “[n]ot
exactly” understand that right. After conferring with his counsel,
Mbugua represented that he understood and waived his right to a


1     All further undesignated statutory references are to the
Penal Code.
2     The trial court apparently based its summary on a
preliminary hearing transcript, which is not part of the record on
appeal.




                                 2
jury trial. Similarly, when asked if he understood his right to
confront and to cross-examine witnesses, Mbugua said he only
“[v]aguely” understood. The prosecutor explained the right, and
Mbugua said he understood and gave it up.
       When the prosecutor came to the immigration advisement,
he said, “If you are not a citizen of the United States, this
conviction could result in deportation, denial of citizenship, or
denial of re-entry into the United States if you left the United
States. [¶] If you’re on probation or parole on some other case,
this conviction could result in a revocation of that parole or
probation, and additional time on such other case, if there is
another case. [¶] Do you understand that?” Mbugua answered,
“Yes.”
       Thereafter, when told a fine would be imposed, Mbugua
again said he did not understand. After conferring with counsel,
Mbugua said he understood.
       The trial court found that the waivers were knowingly,
intelligently, and “understandably” given and sentenced Mbugua
to the high term of eight years.3
II.   Mbugua moves to vacate his conviction or sentence.
       Apparently in 1990,4 Mbugua was ordered removed from
the country. But he remains in the United States, subject to
weekly immigration check-ins, because he cannot currently
return to his birth country of Somalia, which is experiencing a
civil war.

3     The judgment was affirmed on appeal. (People v. Mbugua
(1987, B023054 [nonpub. opn.].)
4     Mbugua’s immigration attorney referred to the
“Immigration Judge’s decision to remove [Mbugua] from the
country back in 1990 and to not grant” him asylum.




                                3
       In 2021, Mbugua moved under section 1016.5 to vacate his
conviction or sentence. He thereafter amended his motion to
move for the same relief under section 1473.7. In his amended
motion, Mbugua argued that he was not adequately advised of
the immigration consequences of his plea because neither the
trial court nor his counsel told him that his guilty plea would lead
to his deportation and prejudice his ability to naturalize, become
a citizen, and pursue other immigration rights. Had he known of
these consequences, he would not have pled guilty. Mbugua said
he became aware of the actual or potential immigration
consequences of his plea when he retained an immigration
attorney. As to his personal circumstances, Mbugua said he has
been sober since 1997, is a certified substance abuse counselor,
and works as a drug counselor. He also submitted letters of
support attesting to his good character. In 2020, he married a
United States citizen.
       In further support of his motion, Mbugua submitted
evidence that the license of the attorney who represented him at
his plea hearing in 1986 was now inactive. Also, Mbugua’s
immigration attorney submitted a declaration stating that
Mbugua was unable to remember the details of his crime because
he had been young 5 and under the influence of drugs. The
immigration attorney concluded that Mbugua was not aware of
the immigration consequences of his guilty plea until the
immigration attorney informed Mbugua of them in July 2020.
       After a hearing, the trial court denied the motion, finding
that Mbugua failed to meet his burden to show he did not
adequately understand the consequences of his plea.

5    According to the trial court, Mbugua was 29 years old when
he committed the crime.




                                 4
                          DISCUSSION
      Mbugua contends that the trial court erred in denying his
motion because he met his burden of establishing that he was
misadvised about the immigration consequences of his guilty
plea, he never said he understood those consequences, and he
was prejudiced by the misadvisement. After providing an
overview of section 1473.7, we explain why we reject Mbugua’s
contentions.
I.    Overview of section 1473.7
      Mandatory deportation is an immigration consequence
when a defendant is convicted of an aggravated felony under
federal immigration law. (Moncrieffe v. Holder (2013) 569 U.S.
184, 187–188; 8 U.S.C. § 1228(c).) The “prospect of deportation ‘is
an integral part,’ and often even ‘the most important part,’ of a
noncitizen defendant’s calculus in responding to certain criminal
charges.” (People v. Vivar (2021) 11 Cal.5th 510, 516 (Vivar).)
The Legislature and courts have therefore “sought to ensure
these defendants receive clear and accurate advice about the
impact of criminal convictions on their immigration status, along
with effective remedies when such advice is deficient.” (Ibid.; see
also Padilla v. Kentucky (2010) 559 U.S. 356, 374 [accused
entering a guilty plea must be advised of deportation
consequences].)
      Section 1473.7 is designed to further that goal. Under that
section, a noncitizen defendant who is no longer in criminal
custody may move to vacate a conviction or sentence on the basis
that the “conviction or sentence is legally invalid due to
prejudicial error damaging the moving party’s ability to
meaningfully understand, defend against, or knowingly accept




                                5
the actual or potential adverse immigration consequences of a
conviction or sentence. A finding of legal invalidity may, but
need not, include a finding of ineffective assistance of counsel.”
(Id., subd. (a)(1).) A trial court shall grant a motion to vacate a
conviction or sentence if the defendant establishes one of the
grounds for relief in subdivision (a) by a preponderance of the
evidence. (Id., subd. (e)(1).)
       The moving defendant bears the burden of showing error
that damaged the defendant’s ability to meaningfully
understand, defend, or knowingly accept the actual or potential
adverse immigration consequences of the plea and that the error
was prejudicial. (Vivar, supra, 11 Cal.5th at p. 528; People v.
Mejia (2019) 36 Cal.App.5th 859, 862.) The focus of the prejudice
inquiry is on the defendant’s mindset and what the defendant
understood when the plea was taken. (Mejia, at p. 866.)
Prejudice depends on whether it is reasonably probable the
defendant would have rejected the plea if the defendant correctly
understood its immigration consequences. (Vivar, at pp. 528–
529.) Factors particularly relevant to this totality-of-the-
circumstances inquiry “include the defendant’s ties to the United
States, the importance the defendant placed on avoiding
deportation, the defendant’s priorities in seeking a plea bargain,
and whether the defendant had reason to believe an immigration-
neutral negotiated disposition was possible.” (Id. at pp. 529–
530.) Courts have long required the defendant to corroborate the
assertion with objective evidence he would not have entered the
plea had he understood it required his deportation.6 (Id. at
p. 530.)

6     The standard for determining the sufficiency of such
corroborating evidence is an issue pending review in People v.




                                 6
      We independently review an order denying a motion to
vacate a conviction under section 1473.7. (Vivar, supra, 11
Cal.5th at pp. 524–528.) Under that standard of review, we give
deference to the trial court’s factual findings that are based on
the credibility of witnesses. (Id. at p. 527.) But where, as here,
the facts derive from a “cold record”—i.e., written declarations
and other documents—the appellate and trial courts are in the
same position to interpret them. (Id. at p. 528.)
II.   Error
      Mbugua asserts that two errors occurred with his
advisement. He first focuses on the plea colloquy, asserting he
was not asked if he understood the immigration advisement and
he never said he understood it. Second, the trial court merely
advised he “could” be deported and his attorney never advised
him he would be deported.
      As to Mbugua’s first argument, he points out that when he
was given the immigration advisement, he was not immediately
asked if he understood it. Instead, the prosecutor gave the
immigration advisement, then advised of the consequence of
being on probation or parole on another case, and then asked if
Mbugua understood “that?” He further points out that this
portion of the plea colloquy contrasts with the colloquy’s general
pattern in which the prosecutor asked one question or gave one
advisement at a time and immediately asked Mbugua if he
understood that single question or advisement. So when Mbugua
said he understood, he was saying he only understood the last


Espinoza (May 28, 2021, F079209) 2021 WL 2177264 [nonpub.
opn.], review granted Sept. 15, 2021, S269647.




                                 7
thing stated, i.e., the consequences of being on parole or
probation.
       This argument is unpersuasive. Viewing the plea colloquy
as a whole demonstrates that Mbugua understood what was
being said to him and, more to the point, spoke up when he
didn’t. When told about his right to a jury trial, Mbugua said he
did “not exactly” understand that right. When told about his
right to confront and cross-examine witnesses, Mbugua said he
“vaguely” understood. And when told he would have to pay fines,
Mbugua again stated he did not understand. Mbugua thus
objected three times when he did not understand something.
Having shown no compunction about asking for clarification
when he did not understand something, it is extremely unlikely
Mbugua would have remained silent if he did not understand the
immigration advisement. It is further unlikely that when
Mbugua said he understood “that,” he was saying he understood
only one part of what he had just been told—the consequences of
being on parole or probation—and did not understand the other
part—the immigration advisement. We therefore do not agree
that the way in which Mbugua was asked whether he understood
the immigration advisement and answered the question is
evidence he did not understand and assent to it.
       Mbugua next asserts he was merely advised his conviction
could result in deportation rather than that deportation was
mandatory.7 The immigration advisement is in section 1016.5,



7     There is no dispute that Mbugua’s guilty plea required
mandatory deportation. (See generally United States v. Ruiz-
Apolonio (9th Cir. 2011) 657 F.3d 907, 921 [forcible rape is violent
crime under federal law]; 8 U.S.C. § 1101(a)(43)(F) [conviction




                                 8
subdivision (a). It states that a trial court must advise a
defendant entering a plea of guilty as follows, “If you are not a
citizen, you are hereby advised that conviction of the offense for
which you have been charged may have the consequences of
deportation, exclusion from admission to the United States, or
denial of naturalization pursuant to the laws of the United
States.” (§ 1016.5, subd. (a).) This advisement’s use of the
phrase “may have” is an inadequate immigration advisement for
defendants charged with serious controlled substance offenses.
(People v. Patterson (2017) 2 Cal.5th 885, 895; accord, People v.
Soto (2022) 79 Cal.App.5th 602, 609.) Under Patterson, where a
defendant has been convicted of a crime that mandates a specific
immigration consequence, the defendant must be advised of it.
Therefore, telling Mbugua he “could” be deported failed to inform
him he would be deported, i.e., that his deportation was
mandatory.
       Nonetheless, we do not agree that such error requires
reversal, as Mbugua argues, citing People v. Ruiz (2020) 49
Cal.App.5th 1061. In that case, the defendant was given the
standard section 1016.5 advisement and pled guilty to possessing
cocaine for sale. (Id. at p. 1063.) Thirty years later, Ruiz moved
to vacate her conviction under section 1473.7, arguing that the
advisement failed to inform her that her plea rendered her
ineligible for United States citizenship and that her attorney
never so advised her. The trial court denied the motion on
procedural grounds, including that it had no jurisdiction to hear
the motion. The Court of Appeal disagreed there was a
jurisdictional bar, found that the section 1016.5 advisement was

becomes an aggravated felony under federal immigration law
when sentence exceeds one year].)




                                9
inadequate under Patterson, and remanded for further
proceedings. Ruiz did not direct the trial court to set aside the
conviction but instead directed it to hold a hearing. The case
therefore does not support the proposition that a motion to vacate
a conviction under section 1473.7 must be granted when a
defendant is misadvised under section 1016.5. To find otherwise
would render meaningless section 1473.7’s requirement that any
error must be prejudicial.
       In addition to his claim that the section 1016.5 advisement
was deficient, Mbugua claims his counsel failed to advise him he
would be deported. This assertion is supported only by Mbugua’s
statement that his counsel never told him his plea would lead to
his deportation or prejudice his ability to naturalize and other
immigration rights. While Mbugua’s bare statement is evidence,
it is nonetheless self-serving and uncorroborated. (See, e.g.,
People v. Cruz-Lopez (2018) 27 Cal.App.5th 212, 223–224
[allegation trial counsel failed to properly advise defendant was
“meaningless” in absence of objective corroborating evidence];
People v. Tapia (2018) 26 Cal.App.5th 942, 953 [defendant’s self-
serving statement counsel did not advise of actual immigration
consequences was contradicted by plea transcript showing
counsel wanted to research how plea would affect client’s
immigration status].) Where courts have reversed orders denying
motions to vacate under section 1473.7, other evidence
corroborated the defendant’s statement. (See, e.g., People v.
Manzanilla (2022) 80 Cal.App.5th 891, 907 [counsel’s
contemporaneous notes suggested she did not explain client faced
mandatory deportation] (Manzanilla); People v. Camacho (2019)
32 Cal.App.5th 998, 1003 [counsel couldn’t recall if he followed
practice of telling client plea could result in deportation].)




                               10
       In contrast, Mbugua did not establish that he tried to
contact his former counsel, obtain his file, or otherwise get
evidence from former counsel to corroborate his statement. Nor
did Mbugua show his former counsel was unavailable. Instead,
Mbugua submitted a document from the state bar showing that
his former counsel’s license to practice law is inactive. Inactive
status does not necessarily mean unavailable.
       Although we therefore do not agree that Mbugua
established his counsel failed to tell him he would be deported,
we will assume error based on the section 1016.5 advisement
given at the plea hearing. Even so assuming, Mbugua still had to
show the error was prejudicial. We therefore turn to that issue.
III.   Any error was not prejudicial.
      As we have said, Mbugua bore the burden of showing a
reasonable probability he would have rejected the plea had he
correctly understood its immigration consequences. (Vivar,
supra, 11 Cal.5th at p. 529.) In evaluating whether a defendant
has met this burden, courts should not upset a plea solely
because of a defendant’s post hoc assertions about how the
defendant would have pleaded but for the deficiencies. (People v.
Ogunmowo (2018) 23 Cal.App.5th 67, 78.) Courts instead should
look to contemporaneous evidence to substantiate a defendant’s
assertions. (Ibid.)
      Mbugua asserts that had he known mandatory deportation
was a consequence of his guilty plea, he would have rolled the
dice and gone to trial. However, Mbugua did not establish that
avoiding deportation was of paramount importance to him in
1986, when he entered the guilty plea. Beyond Mbugua’s bare
statement he would not have entered the plea had he understood
its immigration consequences, he provided no contemporaneous




                                11
evidence to support that statement. Such evidence is generally
critical to establishing prejudice; that is, those cases that have
found the requisite prejudice involved defendants who introduced
evidence of their significant ties to the United States when they
entered their pleas. (See, e.g., Vivar, supra, 11 Cal.5th at
pp. 530–531 [defendant had children, grandchildren, and an ill
wife in U.S. but no ties to birth country]; People v. Alatorre (2021)
70 Cal.App.5th 747, 771 [defendant had lived in U.S. since
preschool, entire family lived here, he was married and had
children]; People v. Rodriguez (2021) 68 Cal.App.5th 301, 324–
325 [defendant had “deep, lifelong ties” to U.S.]; People v. Mejia,
supra, 36 Cal.App.5th at p. 872 [defendant had lived in U.S. for
eight years, since he was 14; wife, infant son, mother and six
siblings lived here]; People v. Camacho, supra, 32 Cal.App.5th at
p. 1011 [defendant had lived in U.S. over 30 years, since he was
two, attended school here, had wife and children, and was
employed].)
       In contrast to these cases, Mbugua provided no details
about his circumstances when he entered the plea. He did not
state how long he had been in the United States, whether he had
family or friends here, and whether he went to school, had a job,
or owned property here. In short, he did not establish ties to the
United States beyond his mere presence here. While the showing
Mbugua did make—he has rehabilitated, he works as a drug
counselor, and he is married to a United States citizen—makes
him sympathetic, the test for prejudice considers what he would
have done at the time of the plea and not the consequences he
currently faces. (See People v. Martinez (2013) 57 Cal.4th 555,
564.)




                                 12
       Mbugua also did not argue or introduce evidence that he
had no ties to Somalia or there was some reason why he cannot
return there. While his immigration attorney obliquely referred
to an asylum request, the record contains no details about any
such request. (Compare Manzanilla, supra, 80 Cal.App.5th at
p. 912 [defendant established significant ties to U.S., no ties to
Mexico, and fear of persecution if returned because of sexual
orientation].)
       Given the absence of any showing that avoiding deportation
was the key factor in Mbugua’s decision making, we cannot agree
with Mbugua’s assertion that the record shows that had he
known the actual immigration consequences, he would have gone
to trial because he was facing eight years either way.8 (See
generally Lee v. United States (2017) 137 S. Ct. 1958, 1967
[where avoiding deportation is determinative factor, defendant
might choose to throw a “ ‘Hail Mary’ ” at trial rather than accept
even a plea that shaved off time].) Instead, we cannot discount
that Mbugua did gain something by avoiding trial. Where, as it
appears here, that the case was strong and the facts particularly
heinous, Mbugua could have wanted to avoid the time and
anxiety associated with going to trial and facing one’s victim and
a jury when the outcome in either scenario was likely years in
prison and then deportation.

8      Mbugua points out that the trial court mistakenly thought
he entered a negotiated plea under which he accepted a sentence
of six years instead of eight years to show he received no benefit
of a bargain and therefore had nothing to lose by going to trial.
The trial court’s reasoning, mistaken or not, is irrelevant because
our review is independent. (Vivar, supra, 11 Cal.5th at pp. 524–
528.)




                                13
       Nor did Mbugua present evidence that at the time of the
plea, he “had reason to believe an immigration-neutral negotiated
disposition was possible.” (Vivar, supra, 11 Cal.5th at p. 530.)
Instead, he speculates he could have pled guilty to rape with a
364-day sentence and to some other combination of crimes not
considered ones of violence to get to the desired sentence of eight
years. Speculation is not contemporaneous evidence that
alternative, non-deportable dispositions would have been
available and acceptable to the prosecutor. (See People v.
Abdelsalam (2022) 73 Cal.App.5th 654, 665 [such evidence could
be in form of expert declaration].) The record does not show that
any other disposition was discussed or offered. Mbugua did not
introduce, for example, any contemporaneous notes he or counsel
made about possible dispositions. (See, e.g., Manzanilla, supra,
80 Cal.App.5th at p. 908 [defendant introduced counsel’s notes
about plea].)
       This case is also unlike Manzanilla because in that case,
the prosecutor’s initial plea offer was just one additional day in
jail than the defendant needed to prevent the conviction from
being an aggravated felony. However, there was no evidence
defense counsel tried to reduce the offer by one day or that such
an effort would have been futile. (Manzanilla, supra, 80
Cal.App.5th at p. 909.) Here, it is very uncertain any favorable
offer would have been made or been palatable to the prosecution
given the brutality and callousness of Mbugua’s crime: his victim
had just been shot and thrown out of a car, and police officers
caught him in the act of raping her.
       We therefore conclude that Mbugua failed to show a
reasonable probability he would have rejected the plea if he
correctly understood its immigration consequences.




                                14
                        DISPOSITION

     The order is affirmed.

    NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS



                                        EDMON, P. J.



We concur:



                       LAVIN, J.




                       ADAMS, J.*




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                              15